Citation Nr: 0712697	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
dumping syndrome with irritable bowel syndrome (IBS), 
pancreatitis, gastroesophageal reflex disease (GERD), and 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel
INTRODUCTION

The veteran had active service from December 1981 to January 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
dumping syndrome with IBS, pancreatitis, GERD, and hiatal 
hernia, and assigned a 20 percent rating from February 2003. 

In December 2004, the veteran testified at a videoconference 
hearing from the RO, before the undersigned in Washington, 
D.C.  A transcript of the hearing is of record.  

In July 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

Claims for service connection for a sleep disorder and a 
psychiatric disorder are referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's dumping syndrome with IBS, pancreatitis, GERD, 
and hiatal hernia is manifested by circulatory symptoms after 
meals with frequent bouts of diarrhea.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but not more, have been 
met for dumping syndrome with IBS, pancreatitis, GERD, and 
hiatal hernia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.114, Diagnostic Code 7347-7308 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.   Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in September 2003, a 
disability rating was assigned, and an effective date was 
established.  Therefore, the veteran's claim was 
substantiated as of September 2003.  Any error in failing to 
provide § 5103(a) notice could not be prejudicial to the 
veteran because the purpose of §5103(a) notice is to provide 
notice of what is required for the veteran to substantiate 
his claim, and here, his claim has been substantiated.  See 
Id. (holding that the Board does not commit prejudicial error 
in concluding that a VCAA-notice letter complied with § 
5103(a) and § 3.159(b), where a claim for service connection 
has been substantiated, because such notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in September 2003 and 
issuance of the January 2004 statement of the case and June 
2006 supplemental statement of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in May 2003 and September 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The RO has rated the veteran's dumping syndrome with IBS, 
pancreatitis, GERD, and hiatal hernia pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7347-7308.  See 38 C.F.R. § 4.27 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

Ratings under diagnostic codes 7301 to 7329, inclusive 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  38 C.F.R. § 4.114 (2006).  A single evaluation 
will be assigned under the predominant disability picture, 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
Id.

Under Diagnostic Code 7347, pancreatitis with frequently 
recurrent disabling attacks of abdominal pain with few pain 
free intermissions and with steatorrhea, malabsorption, 
diarrhea and severe malnutrition, warrants a 100 percent 
rating.  Frequent attacks of abdominal pain, loss of normal 
body weight and other findings showing continuing pancreatic 
insufficiency between acute attacks warrants a 60 percent 
rating.  Moderately severe pancreatitis with at least 4-7 
typical attacks of abdominal pain per year with good 
remission between attacks warrants a 30 percent rating.  
Pancreatitis with at least one recurring attack of typical 
severe abdominal pain in the past year warrants at 10 percent 
rating.  Note 1 to this code section provides that abdominal 
pain in this condition must be confirmed as resulting from 
pancreatitis by appropriate laboratory and clinical studies.  
38 C.F.R. § 4.114, Diagnostic Code 7347.





Under Diagnostic Code 7308, which rates post-gastrectomy 
syndromes, a 60 percent rating is warranted for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent rating is warranted when the postgastrectomy syndrome 
is moderate in degree, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 20 
percent rating is warranted when the postgastrectomy syndrome 
is mild in degree, with infrequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms or 
continuous mild manifestations.  38 C.F.R. § 4.114, 
Diagnostic Code 7308.

The Board observes that the words "mild" and "severe" are not 
defined in the VA rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Following service in May 2003, the veteran was afforded a VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of abdominal cramps with bloating and 
diarrhea with soft to liquid stool 3 to 4 times a day.  He 
denied having acid reflux or nausea and vomiting.  He stated 
that his GERD improved following his 1995 hernia surgery.  
His GERD and pancreatitis were reportedly asymptomatic.  
Physical examination revealed no major abnormalities of the 
veteran's overall health aside from hyperactive bowel sounds 
in all quadrants of the abdomen and tympanic percussion tones 
over the epigastrium and all quadrants.  He weighed 158 
pounds.  The veteran was diagnosed as having status post 
hiatal hernia repair with pyloroplasty and vagotomy by 
history with complications of dumping syndrome with 
postprandial diarrhea and bloating, and asymptomatic GERD and 
pancreatitis by history.

In September 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of having early satiety, ate small 
meals frequently, had IBS every day, and had five to six 
watery diarrhea 




episodes daily, which usually occurred within 30 minutes of 
eating a meal.  He stated that he lost work with his job 
because of his condition at times.  About once per day he 
experienced some nausea, sweating, and circulatory 
disturbance about 10 minutes after eating in addition to 
feeling weak, which resolved after eating some sugar.  The 
veteran stated that he was not able to burp or throw up as a 
result of his surgery.  He did not have symptoms of hiatal 
hernia, epigastric distress, dysphagia, pyrosis, 
regurgitation, shoulder discomfort, impairment of health, 
vomiting, hematemesis or melena at all at that time.  He 
denied having any pancreatic attacks or pancreatic 
insufficiency.  The veteran also reported incontinence of 
stool on nine occasions during the past six months; however, 
he did not use any pads or absorbent materials.

Physical examination showed that the veteran weighed 177 
pounds and was well hydrated.  Examination of his abdomen 
showed that it was nontender with normoactive bowel sounds 
and the liver and spleen were nonpalpable.  Following a 
review of the claims file, the examiner diagnosed the veteran 
as having IBS and GERD, status post Nissen fundoplication.  

The examiner also commented on the Board remand examination 
questions.  He noted that the veteran had a moderate 
gastrointestinal disability with characteristic circulatory 
symptoms after meals, diarrhea and weight loss periodically.  
He had epigastric distress about 50 percent of the time and 
had mild epigastric pain, which would put him in the moderate 
category as infrequent episodes of epigastric distress.  He 
did not have weight loss with malnutrition or anemia at that 
time and he was in between a mild and moderate category with 
regard to IBS.  He did not have constipation.  He had mild 
abdominal distress about 50 percent of the time, which would 
be in the moderate category.  The veteran's hiatal hernia was 
not active at that time, and he had no dysphagia, pyrosis, 
regurgitation, health impairment, vomiting, weight loss, 
hematemesis, or melena.  The veteran had not had any 
pancreatitic attacks since 2002.  




In October 2005, Allen Hassan, M.D. reported that the veteran 
had circulatory complaints one to two hours after eating, 
especially in the evening with cold sweats and a sense of 
swelling in his throat; considerable dysphagia; moderately 
severe pancreatitis with four to seven attacks of abdominal 
pain per year; and severe IBS with almost constant diarrhea 
and abdominal distress.  It was also noted that the veteran 
had been prescribed Depends for fecal incontinence and that 
he could not drive home from work without having an episode 
of incontinence.  He also often soiled his bed or diaper 
during sleep time.

The veteran received VA treatment for his digestive 
disorders.  The records show that in December 2003, he was 
treated for his dumping syndrome.  He reported that his 
weight had been stable and had nausea, but no vomiting and 
was unable to belch.  He was diagnosed as having dumping 
syndrome and colon polyps.  He had a reflux exacerbation in 
January 2004.  His weight was described as stable in March 
2004.  In November 2004, it was noted that the veteran had 
been having what sounds like hypoglycemic episodes, which 
could be related to his previous surgery.  It was also noted 
that he may be experiencing pancreatic insufficiency.

In April 2005, the veteran complained of mild intermittent 
dysphagia, satiety and a globus sensation.  The assessment 
was GERD, suspected gastroparesis from vagus nerve injury.  
During a gastric emptying study in April 2005, no evidence 
was found of significant gastroesophageal reflux, 71 percent 
of labeled material was cleared in 60 minutes and T-1/2 of 
emptying occurred at 35 minutes.  

In May 2005, the veteran underwent an 
esophagogastroduodenoscopy.  The examiner found that the 
gastroesophageal anatomy consistent with prior Nissen 
fundoplication, columnar-appearing epithelium proximal to 
diaphragmatic hiatus/gastric mucosa versus Barrett's 
esophagus and no evidence of gastric retention.  

In June 2005, the veteran complained of a choking sensation 
and alternating constipation and diarrhea.  He weighed 175 
pounds.  He was diagnosed as having persistent early satiety, 
gassy distention/pain, and occasional slowing of solid food.

In August 2005, the veteran underwent esophageal motility 
studies which showed normal esophageal peristalisis, normal 
lower esophageal sphincter pressure, and increased residual 
pressure with a 41 percent relaxation of the lower esophageal 
sphincter.  The examiner opined that the veteran's difficulty 
in swallowing may be due to tight fundoplication wrap.  

In October 2005, the veteran complained of dysphagia with no 
regurgitation, burping or vomiting.  He reported dysphagia 
one to three times a week, mild occasional nausea, diffuse, 
gaseous abdominal pain, and diarrhea within 30 minutes of 
eating.

In November 2005, scout film of the abdomen was reportedly 
unremarkable.  The veteran was swallowing normally, there was 
no evidence of reflux, the stomach and duodenal bulb 
distended normally with no evidence of active ulceration or 
mass, and there was normal gastric peristalsis and gastric 
emptying.  In December 2005, the veteran underwent an 
esophagogastroduodenoscopy, which showed similar results to 
the November 2005 scout film.  

In January 2006, the veteran was seen for follow up of 
bloating, early satiety, mild intermittent dysphagia, and 
globus sensation.  He complained of having urgent loose 
stools 2 or more times a day and had little, if any, 
improvement of his symptoms.  He underwent dilatation two 
times in the last year with little improvement of his 
symptoms.  Gastric emptying study was not suggestive of 
gastroparesis.  He was diagnosed as having early satiety, 
mild dysphagia, globus symptoms, and frequent loose stools.  
He had possible dumping syndrome secondary to valgus nerve 
injury and stable weight without evidence of malnourishment.  
He likely had motility dysfunction due to the tone of the 
lower esophageal sphincter and potentially affected transit 
of the valgus was actually damaged.  

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 40 percent disability rating under Diagnostic Code 7308.  
See 38 C.F.R. § 4.7.  Although the veteran does not have 
weight loss, the September 2005 VA examiner commented that he 
had epigastric distress about 50 percent of the time, 
circulatory disturbances, and diarrhea.  Additional symptoms 
include bloating, early satiety, nausea, mild dysphagia, and 
a globus sensation.  Therefore, the severity of the overall 
disability warrants a 40 percent rating.  See 38 C.F.R. 
§ 4.114.

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 40 percent rating Diagnostic Code 
7308, the Board also points out that the criteria for a 60 
percent rating are neither approximated nor met.  As noted 
above, a 60 percent rating is warranted for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  The 
evidence shows that the veteran experiences some nausea and 
sweating, in addition to feeling weak, which resolves after 
eating some sugar.  The medical treatment records, however, 
do not show that he has weight loss, malnutrition, or anemia.  
The veteran's weight has been stable and in January 2006 it 
was specifically noted that there was no evidence of 
malnourishment.

A higher rating is also not warranted under Diagnostic Code 
7347.  In order to receive a higher rating under this code, 
the veteran would have to exhibit frequent attacks of 
abdominal pain, loss of normal body weight and other findings 
showing continuing pancreatic insufficiency between acute 
attacks.  As stated above, the veteran has not experienced 
weight loss.  He has not had any pancreatitic attacks since 
2002.  As such, a higher rating is not warranted under 
Diagnostic Code 7347.  

The veteran is also service connected for a hiatal hernia.  
However, a higher rating of 60 percent is not warranted under 
Diagnostic Code 7346, as there has been no evidence of 
vomiting, weight loss, hematemesis, melena, anemia, or other 
symptoms productive of severe impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).  The veteran 
has been shown to suffer from some fecal leakage; however, it 
is not extensive or fairly frequent such as to warrant the 
assignment of a 60 percent rating under Diagnostic Code 7332.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).  It 
appears that the veteran has episodes of incontinence while 
driving home from work and during sleep time.  Finally, the 
veteran is service connected for irritable bowel syndrome; 
however, a rating higher than 30 percent is not available 
under Diagnostic Code 7319.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
dumping syndrome with IBS, pancreatitis, GERD, and hiatal 
hernia.  There is no objective evidence that these 
disabilities has resulted in marked interference with 
employment.  During  the December 2004 personal hearing and 
the September 2005 VA examination, the veteran reported that 
his condition affects his job and because of the frequent 
breaks he has to take, he has to work later hours to finish 
his work.  The veteran is still able to work, however, and 
was employed at the time of the hearing and examination.  
Having 


reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a rating of 40 percent, and not higher, for 
service-connected dumping syndrome with IBS, pancreatitis, 
GERD, and hiatal hernia, is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


